Citation Nr: 0406095	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  93-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to August 1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 RO decision which 
granted service connection for a left knee disability 
characterized as post-operative residuals of an osteochondral 
fracture and partial tear of the anterior cruciate ligament, 
and assigned an initial 10 percent disability evaluation.  
The veteran appealed for a higher initial rating.  In 
November 1991, the veteran's case was transferred to the 
Oakland, California RO.  Thereafter, the veteran appeared 
before the undersigned member of the Board for a hearing at 
the RO in August 1993.  By decision of May 1994, the Board 
denied a higher rating for the veteran's left knee disorder.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In December 1995, the Court vacated the May 1994 Board 
decision and remanded the case back to the Board.  The case 
was remanded back to the RO by the Board in August 1996 for 
further evidentiary development.  By rating decision of 
August 1996, the Oakland, California RO granted a higher 
initial rating of 30 percent, effective the day after the 
veteran's discharge from service.  The veteran continued to 
appeal for a higher initial rating.  At some point after 
August 1996, the veteran's case was transferred back to the 
Ft. Harrison, Montana RO.  

The case was eventually returned to the Board and in a 
December 2000 decision, it was determined that an initial 
rating in excess of 30 percent for the veteran's service-
connected left knee disability was not warranted.  In a 
January 2003 Court Order, the December 2000 Board decision 
was vacated and remanded.  

The Board notes that, in pertinent part, the claim of 
entitlement to secondary service connection for a low back 
disorder was denied by a April 2002 rating decision and is 
not shown by records in the claims file to have been appealed 
by the veteran.  In a November 2003 statement, the veteran's 
representative, maintained that the veteran's claim for 
service connection for a low back disorder as secondary to 
the service-connected left knee disability should be 
considered by the Board.  To the Board's knowledge, the 
veteran has not filed a notice of disagreement as to that 
issue.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  
Thus, that issue has not been developed or certified for 
appellate review and moreover, is not inextricably 
intertwined with any issue properly before the Board.  See, 
e.g., Parker v. Brown, 7 Vet. App. 116 (1994) (a non-appealed 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under pertinent law and regulations 
specifically applicable thereto).  

In the same November 2003 statement, the veteran's 
representative appears to be raising a claim for entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  It is noted that where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2003) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The veteran has satisfied each of these requirements.  
His inferred claim for a total rating based on individual 
unemployability is referred to the RO for adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  

The VCAA requires VA to inform a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  Pursuant to that statute, VA has 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The notice 
requirements of § 5103(a) are not met unless VA can point to 
a specific document in the record that provided that notice.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
notice is required even where it could be argued that the 
lack of such notice would be harmless error.  Huston v. 
Principi, 17 Vet App 195 (2003).

In this case, there is no evidence whatsoever contained in 
the claims file which shows that the veteran has received 
this notice in reference to the issue on appeal; thus, a 
remand is necessary.  

The most recent VA medical records obtained by the RO and 
associated with the claims file are dated in March 2002.  
However, in a November 2003 statement from the veteran's 
representative, it was noted that the veteran underwent VA 
orthopedic treatment in January 2003 related to his service-
connected left knee disorder.  Although the veteran's 
representative submitted a copy of the January 2003 VA 
treatment record, it is possible that there may be additional 
relevant records at the Fort Harrison VAMC.  


Accordingly, this case is remanded for the following:  

1.  The RO should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which includes specific notice 
of what evidence is needed to 
substantiate his claim, of what evidence 
he is responsible for obtaining, and of 
what evidence VA will undertake to 
obtain.  The RO should specifically ask 
the veteran to report any relevant 
treatment he has received since March 
2002.  The RO should then take all 
necessary steps to obtain those records.  
All records obtained should be associated 
with the claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


